PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Duran, Melvin, G.
Application No. 16/983,538
Filed: August 03, 2020
For: AUTONOMOUS CAMERA-TO-CAMERA CHANGE DETECTION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed January 18, 2022, in the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Nicholas Stadler appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is DISMISSED.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $1050.  It is noted that petitioner has submitted a fee of $1000, however, the current petition fee for small entity is $1050.  Petitioner did not have a payment method to charge additional fees on file.  Petitioner is reminded that a renewed petition with a balance of $50 should be submitted.

The petition in the above-identified application was not accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 
(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m);
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 



Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:  Nicholas Stadler
      15770 Dallas Parkway
       Suite 475, Dallas, TX 75248


    
        
            
        
            
    

    
        1 (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).